Dowling, J. (dissenting):
I dissent upon the ground that the action taken by which Alderman Dowling became vice-chairman of the board of . alderman was an election, and not an appointment; that when, by operation of law (Greater New York Charter [Laws of 1901, chap. 466], § 23), upon the resignation of President McAneny, Dowling became invested with the power to perform the duties of president of the board of aldermen, he was not “ appointed ” to the latter position, but succeeded to it by reason of his incumbency of his prior elective position. There being, as I view the situation, no “appointment ” to office and no “person *446appointed ” thereto, the provisions of article 10, section 5, of the Constitution do not apply, and it was not necessary to fill a vacancy in the office of president of the board of aldermen at the ensuing general election.
I, therefore, favor reversing the order appealed from and granting the relief sought by petitioner.
Order affirmed, with ten dollars costs and disbursements.